Exhibit 10.67

 

REGISTRATION RIGHTS AGREEMENT

 

among

 

CV THERAPEUTICS, INC.,

 

CITIGROUP GLOBAL MARKETS INC.,

CIBC WORLD MARKETS CORP., DEUTSCHE BANK SECURITIES INC., FIRST

ALBANY CORPORATION, NEEDHAM & COMPANY, INC. and SG COWEN

SECURITIES CORPORATION

 

Dated June 18, 2003

 

Registration Rights Agreement (this “Agreement”), dated as of June 18, 2003,
among CV Therapeutics, Inc., a Delaware corporation (together with any successor
entity, the “Issuer”), Citigroup Global Markets Inc. (“Citigroup”), CIBC World
Markets Corp., Deutsche Bank Securities Inc., First Albany Corporation, Needham
& Company, Inc. and SG Cowen Securities Corporation (collectively, the “Initial
Purchasers”).

 

Pursuant to the Purchase Agreement, dated June 13, 2003, between the Issuer and
the Initial Purchasers (the “Purchase Agreement”), the Initial Purchasers have
agreed to purchase from the Issuer up to $100,000,000 ($125,000,000 if the
Initial Purchasers’ option is exercised in full) in aggregate principal amount
of 2.0% Senior Subordinated Convertible Debentures due 2023 (the “Debentures”).
The Debentures will be convertible into fully paid, nonassessable shares of
common stock, par value $.001 per share, of the Issuer (the “Common Stock”) on
the terms, and subject to the conditions, set forth in the Indenture (as defined
herein). To induce the Initial Purchasers to purchase the Debentures, the Issuer
has agreed to provide the registration rights set forth in this Agreement
pursuant to the Purchase Agreement.

 

The parties hereby agree as follows:

 

1. Definitions. As used in this Agreement, the following capitalized terms shall
have the following meanings:

 

Advice: As defined in Section 4(c)(ii) hereof.

 

Agreement: As defined in the preamble hereto.

 

Business Day: A day other than a Saturday or Sunday or any federal holiday in
the United States.

 

Citigroup: As defined in the preamble hereto.

 

Commission: Securities and Exchange Commission.

 

Common Stock: As defined in the preamble hereto.



--------------------------------------------------------------------------------

Damages Payment Date: Each Interest Payment Date. For purposes of this
Agreement, if no Debentures are outstanding, “Damages Payment Date” shall mean
each May 16 and November 16.

 

Debentures: As defined in the preamble hereto.

 

Effectiveness Period: As defined in Section 2(a)(iii) hereof.

 

Effectiveness Target Date: As defined in Section 2(a)(ii) hereof.

 

Exchange Act: Securities Exchange Act of 1934, as amended.

 

Holder: A Person who owns, beneficially or otherwise, Transfer Restricted
Securities.

 

Indenture: The Indenture, dated as of June 18, 2003, between the Issuer and
Wells Fargo Bank Minnesota, N.A., as trustee, pursuant to which the Debentures
are to be issued, as such Indenture is amended, modified or supplemented from
time to time in accordance with the terms thereof.

 

Initial Purchasers: As defined in the preamble hereto.

 

Interest Payment Date: As defined in the Indenture.

 

Issuer: As defined in the preamble hereto.

 

Liquidated Damages: As defined in Section 3(a) hereof.

 

Majority of Holders: Holders holding over 50% of the aggregate principal amount
of Debentures outstanding; provided, however, that, for purpose of this
definition, a holder of shares of Common Stock which constitute Transfer
Restricted Securities and were issued upon conversion of the Debentures shall be
deemed to hold an aggregate principal amount of Debentures (in addition to the
aggregate principal amount of Debentures held by such holder) equal to the
aggregate principal amount of Debentures converted by such Holder into such
shares of Common Stock.

 

NASD: National Association of Securities Dealers, Inc.

 

Person: An individual, partnership, corporation, unincorporated organization,
trust, joint venture or a government or agency or political subdivision thereof.

 

Prospectus: The prospectus included in a Shelf Registration Statement, as
amended or supplemented by any prospectus supplement and by all other amendments
thereto, including post-effective amendments, and all material incorporated by
reference into such Prospectus.

 

Purchase Agreement: As defined in the preamble hereto.

 

2



--------------------------------------------------------------------------------

Questionnaire Deadline: As defined in Section 2(b) hereof.

 

Record Holder: With respect to any Damages Payment Date, each Person who is a
Holder on the record date with respect to the Interest Payment Date on which
such Damages Payment Date shall occur. In the case of a Holder of shares of
Common Stock issued upon conversion of the Debentures, “Record Holder” shall
mean each Person who is a Holder of shares of Common Stock which constitute
Transfer Restricted Securities on the May 2 or November 2 immediately preceding
the Damages Payment Date.

 

Registration Default: As defined in Section 3(a) hereof.

 

Sale Notice: As defined in Section 4(e) hereof.

 

Securities Act: Securities Act of 1933, as amended.

 

Shelf Filing Deadline: As defined in Section 2(a)(i) hereof.

 

Shelf Registration Statement: As defined in Section 2(a)(i) hereof.

 

Suspension Period: As defined in Section 4(b)(i) hereof.

 

TIA: Trust Indenture Act of 1939, as in effect on the date the Indenture is
qualified under the TIA.

 

Transfer Restricted Securities: Each Debenture and each share of Common Stock
issued upon conversion of Debentures until the earlier of:

 

(i) the date on which such Debenture or such share of Common Stock issued upon
conversion has been effectively registered under the Securities Act and disposed
of in accordance with the Shelf Registration Statement;

 

(ii) the date on which such Debenture or such share of Common Stock issued upon
conversion is transferred in compliance with Rule 144 under the Securities Act
or may be sold or transferred pursuant to Rule 144(k) under the Securities Act
(or any other similar provision then in force); or

 

(iii) the date on which such Debenture or such share of Common Stock issued upon
conversion ceases to be outstanding (whether as a result of redemption,
repurchase and cancellation, conversion or otherwise).

 

Underwritten Registration or Underwritten Offering: A registration in which
securities of the Issuer are sold to an underwriter for reoffering to the
public.

 

3



--------------------------------------------------------------------------------

2. Shelf Registration.

 

(a) The Issuer shall:

 

(i) not later than 120 days after the date hereof (the “Shelf Filing Deadline”),
cause to be filed a registration statement pursuant to Rule 415 under the
Securities Act (the “Shelf Registration Statement”), which Shelf Registration
Statement shall provide for resales of all Transfer Restricted Securities held
by Holders that have provided the information required pursuant to the terms of
Section 2(b) hereof;

 

(ii) use its best efforts to cause the Shelf Registration Statement to be
declared effective by the Commission as promptly as practicable, but in no event
later than 210 days after the date hereof (the “Effectiveness Target Date”); and

 

(iii) use its best efforts to keep the Shelf Registration Statement continuously
effective, supplemented and amended as required by the provisions of Section
4(b) hereof to the extent necessary to ensure that (A) it is available for
resales by the Holders of Transfer Restricted Securities entitled to the benefit
of this Agreement and (B) conforms with the requirements of this Agreement and
the Securities Act and the rules and regulations of the Commission promulgated
thereunder as announced from time to time for a period (the “Effectiveness
Period”) of:

 

(1) two years following the last date of original issuance of Debentures; or

 

(2) such shorter period that will terminate when (x) all of the Holders of
Transfer Restricted Securities are able to sell all Transfer Restricted
Securities immediately without restriction pursuant to Rule 144(k) under the
Securities Act or any successor rule thereto, (y) when all Transfer Restricted
Securities have ceased to be outstanding (whether as a result of redemption,
repurchase and cancellation, conversion or otherwise) or (z) all Transfer
Restricted Securities registered under the Shelf Registration Statement have
been sold.

 

(b) No Holder may include any of its Transfer Restricted Securities in the Shelf
Registration Statement pursuant to this Agreement unless such Holder furnishes
to the Issuer in writing, prior to or on the 20th Business Day after receipt of
a request therefor (the “Questionnaire Deadline”), such information as the
Issuer may reasonably request, including the information specified in the form
of questionnaire attached hereto as Exhibit A, for use in connection with the
Shelf Registration Statement or the Prospectus or preliminary Prospectus
included therein and in any application to be filed with or under state
securities laws.

 

In connection with all such requests for information from Holders in addition to
that set forth in Exhibit A, the Issuer shall notify such Holders of the
requirements set forth in the preceding sentence. No Holder shall be entitled to
Liquidated Damages pursuant to Section 3 hereof unless such Holder shall have
provided all such requested information prior to or on the Questionnaire
Deadline.

 

4



--------------------------------------------------------------------------------

3. Liquidated Damages.

 

(a) If:

 

(i) the Shelf Registration Statement is not filed with the Commission prior to
or on the Shelf Filing Deadline;

 

(ii) the Shelf Registration Statement has not been declared effective by the
Commission prior to or on the Effectiveness Target Date;

 

(iii) subject to the provisions of Section 4(b)(i) hereof, the Shelf
Registration Statement is filed and declared effective but, during the
Effectiveness Period, shall thereafter cease to be effective or fail to be
usable for its intended purpose without being succeeded within five Business
Days by a post-effective amendment to the Shelf Registration Statement or a
report filed with the Commission pursuant to Section 13(a), 13(c), 14 or 15(d)
of the Exchange Act that cures such failure and, in the case of a post-effective
amendment, is itself immediately declared effective; or

 

(iv) prior to or on the 45th or 60th day, as the case may be, of any Suspension
Period, such suspension has not been terminated

 

(each such event referred to in foregoing clauses (i) through (iv), a
“Registration Default”), the Issuer hereby agrees to pay liquidated damages
(“Liquidated Damages”) with respect to the Transfer Restricted Securities from
and including the day following the Registration Default to but excluding the
day on which the Registration Default has been cured:

 

(A) in respect of the Debentures, to each holder of Debentures, (x) with respect
to the first 90-day period during which a Registration Default shall have
occurred and be continuing, in an amount per year equal to an additional 0.25%
of the principal amount of the Debentures and (y) with respect to the period
commencing on the 91st day following the day the Registration Default shall have
occurred and be continuing, in an amount per year equal to an additional 0.50%
of the principal amount of the Debentures; provided that in no event shall
Liquidated Damages accrue at a rate per year exceeding 0.50% of the principal
amount of the Debentures; and

 

(B) In respect of any shares of Common Stock, to each holder of shares of Common
Stock issued upon conversion of Debentures, (x) with respect to the first 90-day
period in which a Registration Default shall have occurred and be continuing, in
an amount per year equal to 0.25% of the principal amount of the converted
Debentures and (y) with respect to the period commencing the 91st day following
the day the Registration Default shall have occurred and be continuing, in an
amount per year equal to 0.50% of the principal amount of the converted
Debentures; provided, however, that in no event shall Liquidated Damages accrue
at a rate per year exceeding 0.50% of the principal amount of the converted
Debentures.

 

5



--------------------------------------------------------------------------------

(b) All accrued Liquidated Damages shall be paid in arrears to Record Holders by
the Issuer on each Damages Payment Date by wire transfer of immediately
available funds or by federal funds check. Following the cure of all
Registration Defaults relating to any particular Debenture or share of Common
Stock, the accrual of Liquidated Damages with respect to such Debenture or share
of Common Stock will cease.

 

All obligations of the Issuer set forth in this Section 3 that are outstanding
with respect to any Transfer Restricted Security at the time such security
ceases to be a Transfer Restricted Security shall survive until such time as all
such obligations with respect to such Transfer Restricted Security shall have
been satisfied in full.

 

The Liquidated Damages set forth above shall be the exclusive monetary remedy
available to the Holders for such Registration Default.

 

4. Registration Procedures.

 

(a) In connection with the Shelf Registration Statement, the Issuer shall comply
with all the provisions of Section 4(b) hereof and shall use its best efforts to
effect such registration to permit the resale of the Transfer Restricted
Securities in accordance with the intended method or methods of distribution
thereof, and pursuant thereto, shall as expeditiously as possible prepare and
file with the Commission a Shelf Registration Statement relating to registration
on any appropriate form under the Securities Act.

 

(b) In connection with the Shelf Registration Statement and any Prospectus
required by this Agreement to permit the resale of Transfer Restricted
Securities, the Issuer shall:

 

(i) Subject to any notice by the Issuer in accordance with this Section 4(b) of
the existence of any fact or event of the kind described in Section
4(b)(iii)(D), use its best efforts to keep the Shelf Registration Statement
continuously effective during the Effectiveness Period. Upon the occurrence of
any event that would cause the Shelf Registration Statement or the Prospectus
contained therein (A) to contain a material misstatement or omission or (B) not
be effective and usable for resale of Transfer Restricted Securities during the
Effectiveness Period, the Issuer shall file promptly an appropriate amendment to
the Shelf Registration Statement or a report filed with the Commission pursuant
to Section 13(a), 13(c), 14 or 15(d) of the Exchange Act, in the case of clause
(A), correcting any such misstatement or omission, and, in the case of either
clause (A) or (B), use its best efforts to cause any such amendment to be
declared effective and the Shelf Registration Statement and the related
Prospectus to become usable for their intended purposes as soon as practicable
thereafter. Notwithstanding the foregoing, the Issuer may suspend the
effectiveness of the Shelf Registration Statement by written notice to the
Holders for a period not to exceed an aggregate of 45 days in any 90-day period
(each such period, a “Suspension Period”) if:

 

(x) an event occurs and is continuing as a result of which the Shelf
Registration Statement would, in the Issuer’s reasonable judgment, contain an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein not misleading;
and

 

6



--------------------------------------------------------------------------------

(y) the Issuer reasonably determines that the disclosure of such event at such
time would have a material adverse effect on the business of the Issuer (and its
subsidiaries, if any, taken as a whole); provided, however, that in the event
the disclosure relates to a previously undisclosed proposed or pending material
business transaction, the disclosure of which would impede the Issuer’s ability
to consummate such transaction, the Issuer may extend a Suspension Period from
45 days to 60 days; and provided further, that Suspension Periods shall not
exceed an aggregate of 90 days in any 360-day period.

 

(ii) Prepare and file with the Commission such post-effective amendments to the
Shelf Registration Statement as may be necessary to keep the Shelf Registration
Statement effective during the Effectiveness Period; cause the Prospectus to be
supplemented by any required Prospectus supplement, and as so supplemented to be
filed pursuant to Rule 424 under the Securities Act, and to comply fully with
the applicable provisions of Rules 424 and 430A under the Securities Act in a
timely manner; and comply with the provisions of the Securities Act with respect
to the disposition of all securities covered by the Shelf Registration Statement
during the applicable period in accordance with the intended method or methods
of distribution by the sellers thereof set forth in the Shelf Registration
Statement or Prospectus supplement.

 

(iii) Advise the selling Holders that have provided the information required by
Section 4(d) of this Agreement, Citigroup, as representative of the Initial
Purchasers, and the underwriter(s), if any, promptly (but in any event within
five Business Days) and, if requested by such Persons, confirm such advice in
writing:

 

(A) with respect to the Shelf Registration Statement or any post-effective
amendment thereto, when the same has become effective, and when the Prospectus
or any Prospectus supplement or post-effective amendment has been filed,

 

(B) of any request by the Commission for amendments to the Shelf Registration
Statement or amendments or supplements to the Prospectus or for additional
information relating thereto,

 

(C) of the issuance by the Commission of any stop order suspending the
effectiveness of the Shelf Registration Statement under the Securities Act or of
the suspension by any state securities commission of the qualification of the
Transfer Restricted Securities for offering or sale in any jurisdiction, or the
initiation of any proceeding for any of the preceding purposes, or

 

(D) of the existence of any fact or the happening of any event, during the
Effectiveness Period, that makes any statement of a material fact made in the
Shelf Registration Statement or the Prospectus, any amendment or supplement
thereto, or any document incorporated by reference therein untrue, or that
requires the making of any additions to or changes in the Shelf Registration
Statement or the Prospectus in order to make the statements therein not
misleading.

 

7



--------------------------------------------------------------------------------

If at any time the Commission shall issue any stop order suspending the
effectiveness of the Shelf Registration Statement, or any state securities
commission or other regulatory authority shall issue an order suspending the
qualification or exemption from qualification of the Transfer Restricted
Securities under state securities or Blue Sky laws, the Issuer shall use its
reasonable best efforts to obtain the withdrawal or lifting of such order at the
earliest possible time.

 

(iv) Furnish to each of the selling Holders that have provided the information
required by Section 4(d) of this Agreement, Citigroup, as representative of the
Initial Purchasers and each of the underwriter(s), if any, before filing with
the Commission, a copy of the Shelf Registration Statement and copies of any
Prospectus included therein or any amendments or supplements to the Shelf
Registration Statement or Prospectus (other than documents incorporated by
reference after the initial filing of the Shelf Registration Statement), which
documents will be subject to the review of such Holders, Citigroup as
representative of the Initial Purchasers and underwriter(s), if any, for a
period of at least ten Business Days, and the Issuer will not file any Shelf
Registration Statement or Prospectus or any amendment or supplement to the Shelf
Registration Statement or Prospectus (other than documents incorporated by
reference) to which a selling Holder of Transfer Restricted Securities covered
by the Shelf Registration Statement, Citigroup, as representative of the Initial
Purchasers, or the underwriter(s), if any, shall reasonably object within five
Business Days after the receipt thereof. A selling Holder, Citigroup, as
representative of the Initial Purchasers, or underwriter, if any, shall be
deemed to have reasonably objected to such filing if the Shelf Registration
Statement, amendment, Prospectus or supplement, as applicable, as proposed to be
filed, contains a material misstatement or omission. Notwithstanding the
foregoing, the Issuer shall not be required to furnish the selling Holders with
any amendment or supplement to the Shelf Registration Statement or Prospectus
filed solely to reflect changes to the amount of Debentures held by any
particular Holder at the request of such Holder or immaterial revisions to the
information contained therein.

 

(v) If the selling Holders propose to make an underwritten public offering of
the Transfer Restricted Securities, make available at reasonable times for
inspection by one or more representatives of the selling Holders, designated in
writing by a Majority of Holders whose Transfer Restricted Securities are
included in the Shelf Registration Statement, any underwriter participating in
any distribution pursuant to the Shelf Registration Statement and any attorney
or accountant retained by such selling Holders or any of the underwriter(s), all
financial and other records, pertinent corporate documents and properties of the
Issuer as shall be reasonably necessary to enable them to exercise any
applicable due diligence responsibilities, and cause the Issuer’s officers,
directors, managers and employees to supply all information reasonably requested
by any such representative or representatives of the selling Holders,
underwriter, attorney or accountant in connection with the Shelf Registration
Statement after the filing thereof and before its effectiveness; provided,
however, that any information designated by the Issuer as confidential at the
time of delivery of such information shall be kept confidential by the recipient
thereof.

 

8



--------------------------------------------------------------------------------

(vi) If requested by any selling Holders, Citigroup, as representative of the
Initial Purchasers, or the underwriter(s), if any, promptly incorporate in the
Shelf Registration Statement or Prospectus, pursuant to a supplement or
post-effective amendment if necessary, such information as such selling Holders,
Citigroup, as representative of the Initial Purchasers, and such underwriter(s),
if any, may reasonably request to have included therein, including, without
limitation: (1)information relating to the “Plan of Distribution” of the
Transfer Restricted Securities, (2) information with respect to the principal
amount of Debentures or number of shares of Common Stock being sold to such
underwriter(s), (3) the purchase price being paid therefor and (4) any other
terms of the offering of the Transfer Restricted Securities to be sold in such
offering; and make all required filings of such Prospectus supplement or
post-effective amendment as soon as reasonably practicable after the Issuer is
notified of the matters to be incorporated in such Prospectus supplement or
post-effective amendment. Notwithstanding the foregoing, following the effective
date of the Shelf Registration Statement, the Issuer shall not be required to
file more than one such supplement or post-effective amendment to reflect
changes in the amount of Debentures held by any particular Holder at the request
of such Holder in any 30-day period.

 

(vii) Furnish to each selling Holder, Citigroup, as representative of the
Initial Purchasers, and each of the underwriter(s), if any, without charge, at
least one copy of the Shelf Registration Statement, as first filed with the
Commission, and of each amendment thereto (and any documents incorporated by
reference therein or exhibits thereto (or exhibits incorporated in such exhibits
by reference) as such Person may request).

 

(viii) Deliver to each selling Holder, Citigroup, as representative of the
Initial Purchasers, and each of the underwriter(s), if any, without charge, as
many copies of the Prospectus (including each preliminary prospectus) and any
amendment or supplement thereto as such Persons reasonably may request; subject
to any notice by the Issuer in accordance with this Section 4(b) of the
existence of any fact or event of the kind described in Section 4(b)(iii)(D),
the Issuer hereby consents to the use of the Prospectus and any amendment or
supplement thereto by each of the selling Holders and each of the
underwriter(s), if any, in connection with the offering and the sale of the
Transfer Restricted Securities covered by the Prospectus or any amendment or
supplement thereto.

 

(ix) If an underwriting agreement is entered into and the registration is an
Underwritten Registration, the Issuer shall:

 

(A) upon request, furnish to each selling Holder and the underwriter(s), if any,
in such substance and scope as they may reasonably request and as are
customarily made by issuers to underwriters in primary underwritten offerings,
upon the date of closing of any sale of Transfer Restricted Securities in an
Underwritten Registration: (1) a certificate, dated the date of such closing,
signed by the Chief Financial Officer of the Issuer confirming, as of the date
thereof, the matters set forth in Section 6(d) of the Purchase Agreement and
such other matters as such parties may reasonably request; (2) opinions, each
dated the date of such closing, of counsel to the Issuer covering such of the
matters set forth in the exhibits to the

 

9



--------------------------------------------------------------------------------

Purchase Agreement referred to in Section 6(a) and 6(b) thereof as are
customarily covered in legal opinions to underwriters in connection with primary
underwritten offerings of securities; and (3) customary comfort letters, dated
the date of such closing, from the Issuer’s independent certified public
accountants (and from any other accountants whose report is contained or
incorporated by reference in the Shelf Registration Statement), in the customary
form and covering matters of the type customarily covered in comfort letters to
underwriters in connection with primary underwritten offerings of securities;

 

(B) set forth in full in the underwriting agreement, if any, indemnification
provisions and procedures which provide rights no less protective than those set
forth in Section 6 hereof with respect to all parties to be indemnified; and

 

(C) deliver such other documents and certificates as may be reasonably requested
by such parties to evidence compliance with clause (A) above and with any
customary conditions contained in the underwriting agreement or other agreement
entered into by the selling Holders pursuant to this clause (ix).

 

(x) Before any public offering of Transfer Restricted Securities, cooperate with
the selling Holders, the underwriter(s), if any, and their respective counsel in
connection with the registration and qualification of the Transfer Restricted
Securities under the securities or Blue Sky laws of such jurisdictions as the
selling Holders or underwriter(s), if any, may reasonably request and do any and
all other acts or things necessary or advisable to enable the disposition in
such jurisdictions of the Transfer Restricted Securities covered by the Shelf
Registration Statement; provided, however, that the Issuer shall not be required
(A) to register or qualify as a foreign corporation or a dealer of securities
where it is not now so qualified or to take any action that would subject it to
the service of process in any jurisdiction where it is not now so subject or (B)
to subject itself to taxation in any such jurisdiction if they are not now so
subject.

 

(xi) Cooperate with the selling Holders and the underwriter(s), if any, to
facilitate the timely preparation and delivery of certificates representing
Transfer Restricted Securities to be sold and, when issued to the purchasers of
Transfer Restricted Securities pursuant to the Shelf Registration Statement, not
bearing any restrictive legends (unless required by applicable securities laws);
and enable such Transfer Restricted Securities to be in such denominations and
registered in such names as the selling Holders or the underwriter(s), if any,
may request at least two Business Days before any sale of Transfer Restricted
Securities made by the selling Holders or such underwriter(s).

 

(xii) Use its best efforts to cause the Transfer Restricted Securities covered
by the Shelf Registration Statement to be registered with or approved by such
other U.S. governmental agencies or authorities as may be necessary to enable
the seller or sellers thereof or the underwriter(s), if any, to consummate the
disposition of such Transfer Restricted Securities.

 

(xiii) Subject to Section 4(b)(i) hereof, if any fact or event contemplated by
Section 4(b)(iii)(D) hereof shall exist or have occurred, use its reasonable
best efforts to pre-

 

10



--------------------------------------------------------------------------------

pare a supplement or post-effective amendment to the Shelf Registration
Statement or related Prospectus or any document incorporated therein by
reference or file any other required document so that, as thereafter delivered
to the purchasers of Transfer Restricted Securities, the Prospectus will not
contain an untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein
not misleading.

 

(xiv) Provide CUSIP numbers for all Transfer Restricted Securities not later
than the effective date of the Shelf Registration Statement and provide the
Trustee under the Indenture with certificates for the Debentures that are in a
form eligible for deposit with The Depository Trust Company.

 

(xv) Cooperate with respect to any filings required to be made with the NASD and
in the performance of any due diligence investigation by any underwriter that is
required to be retained in accordance with the rules and regulations of the
NASD.

 

(xvi) Otherwise use its best efforts to comply with all applicable rules and
regulations of the Commission and all reporting requirements under the rules and
regulations of the Exchange Act.

 

(xvii) Cause the Indenture to be qualified under the TIA not later than the
effective date of the Shelf Registration Statement required by this Agreement,
and, in connection therewith, cooperate with the Trustee and the holders of
Debentures to effect such changes to the Indenture as may be required for such
Indenture to be so qualified in accordance with the terms of the TIA; and
execute and use its best efforts to cause the Trustee thereunder to execute all
documents that may be required to effect such changes and all other forms and
documents required to be filed with the Commission to enable such Indenture to
be so qualified in a timely manner.

 

(xviii) Cause all Transfer Restricted Securities covered by the Shelf
Registration Statement to be listed or quoted, as the case may be, on each
securities exchange or automated quotation system on which similar securities
issued by the Issuer are then listed or quoted.

 

(xix) Make available to each Holder upon written request each document filed
with the Commission pursuant to the requirements of Section 13 and Section 15 of
the Exchange Act after the effective date of the Shelf Registration Statement.

 

(xx) If requested by the underwriters, make appropriate officers of the Issuer
available to the underwriters for meetings with prospective purchasers of the
Transfer Restricted Securities and prepare and present to potential investors
customary “road show” material in a manner consistent with new issuances of
other securities similar to the Transfer Restricted Securities.

 

(xxi) Use its best efforts to obtain a waiver from each person who would
otherwise have the right to have securities of the Issuer (other than Transfer
Restricted Securities) registered on the Shelf Registration Statement required
by this Agreement. To the

 

11



--------------------------------------------------------------------------------

extent the Issuer does not receive such waivers, it will use its best efforts to
obtain the consent of such persons from whom waivers are not obtained to file a
separate registration statement with respect to all such other registrable
securities, rather than include them in the Shelf Registration Statement and,
upon receipt of such consent, to register such registrable securities in
accordance therewith.

 

(c) Each Holder agrees by acquisition of a Transfer Restricted Security that,
upon receipt of any notice from the Issuer of the existence of any fact of the
kind described in Section 4(b)(iii)(D) hereof, such Holder will, and will use
its reasonable best efforts to cause any underwriter(s) in an Underwritten
Offering to, forthwith discontinue disposition of Transfer Restricted Securities
pursuant to the Shelf Registration Statement until:

 

(i) such Holder has received copies of the supplemented or amended Prospectus
contemplated by Section 4(b)(xiii) hereof; or

 

(ii) such Holder is advised in writing (the “Advice”) by the Issuer that the use
of the Prospectus may be resumed, and has received copies of any additional or
supplemental filings that are incorporated by reference in the Prospectus. If so
directed by the Issuer, each Holder will deliver to the Issuer (at the Issuer’s
expense) all copies, other than permanent file copies then in such Holder’s
possession, of the Prospectus covering such Transfer Restricted Securities that
was current at the time of receipt of such notice of suspension.

 

(d) Each Holder who intends to be named as a selling Holder in the Shelf
Registration Statement shall furnish to the Issuer in writing, prior to or on
the 20th Business Day after receipt of a request therefor as set forth in a
questionnaire, such information regarding such Holder and the proposed
distribution by such Holder of its Transfer Restricted Securities as the Issuer
may reasonably request for use in connection with the Shelf Registration
Statement or Prospectus or preliminary Prospectus included therein. (The form of
the questionnaire is attached hereto as Exhibit A.) Holders that do not complete
the questionnaire and deliver it to the Issuer shall not be named as selling
securityholders in the Prospectus or preliminary Prospectus included in the
Shelf Registration Statement and therefore shall not be permitted to sell any
Transfer Restricted Securities pursuant to the Shelf Registration Statement.
Each Holder who intends to be named as a selling Holder in the Shelf
Registration Statement shall promptly furnish to the Issuer in writing such
other information as the Issuer may from time to time reasonably request in
writing. Each Holder as to which the Shelf Registration Statement is being
effected agrees to furnish promptly to the Issuer all information required to be
disclosed in order to make information previously furnished to the Issuer by
such Holder not materially misleading.

 

(e) Upon the effectiveness of the Shelf Registration Statement, each Holder
shall notify the Issuer at least three Business Days prior to any intended
distribution of Transfer Restricted Securities pursuant to the Shelf
Registration Statement (a “Sale Notice”), which Sale Notice shall be effective
for five Business Days. Each Holder of this Security, by accepting the same,
agrees to hold any communication by the Issuer in response to a Sale Notice in
confidence.

 

12



--------------------------------------------------------------------------------

5. Registration Expenses.

 

(a) All expenses incident to the Issuer’s performance of or compliance with this
Agreement shall be borne by the Issuer regardless of whether a Shelf
Registration Statement becomes effective, including, without limitation:

 

(i) all registration and filing fees and expenses (including filings made by any
Initial Purchasers, Holders or underwriters with the NASD);

 

(ii) all fees and expenses of compliance with federal securities and state Blue
Sky or securities laws;

 

(iii) all expenses of printing (including printing of Prospectuses and
certificates for the Common Stock to be issued upon conversion of the
Debentures), messenger and delivery services and telephone;

 

(iv) all fees and disbursements of counsel to the Issuer and, subject to Section
5(b) below, the Holders of Transfer Restricted Securities;

 

(v) all application and filing fees in connection with listing (or authorizing
for quotation) the Common Stock on a national securities exchange or automated
quotation system pursuant to the requirements hereof; and

 

(vi) all fees and disbursements of independent certified public accountants of
the Issuer (including the expenses of any special audit and comfort letters
required by or incident to such performance).

 

The Issuer shall bear its internal expenses (including, without limitation, all
salaries and expenses of their officers and employees performing legal,
accounting or other duties), the expenses of any annual audit and the fees and
expenses of any Person, including special experts, retained by the Issuer.

 

(b) In connection with the review of the Shelf Registration Statement and other
documents referred to in this Agreement, the Issuer shall, against a reasonably
detailed invoice therefor, reimburse Citigroup, on behalf of the Initial
Purchasers, and the Holders of Transfer Restricted Securities being registered
pursuant to the Shelf Registration Statement, for the reasonable fees and
disbursements of not more than one counsel, which shall be Cahill Gordon &
Reindel LLP, or such other counsel as may be chosen by a Majority of Holders for
whose benefit the Shelf Registration Statement is being prepared.

 

6. Indemnification and Contribution.

 

(a) The Issuer agrees to indemnify and hold harmless each Initial Purchaser,
each Holder whose securities are included in a Shelf Registration Statement,
each Person who participates as an underwriter (any such Person being an
“Underwriter”) and each Person, if any, who controls any Initial Purchaser,
Holder or Underwriter within the meaning of either Section 15 of the Securities
Act or Section 20 of the Exchange Act as follows:

 

13



--------------------------------------------------------------------------------

(i) against any and all loss, liability, claim, damage and expense whatsoever,
as incurred, arising out of any untrue statement or alleged untrue statement of
a material fact contained in such Shelf Registration Statement (or any amendment
thereto), including all documents incorporated therein by reference, or the
omission or alleged omission therefrom of a material fact required to be stated
therein or necessary to make the statements therein not misleading, or arising
out of any untrue statement or alleged untrue statement of a material fact
contained in any Prospectus (or any amendment or supplement thereto) or the
omission or alleged omission therefrom of a material fact necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading;

 

(ii) against any and all loss, liability, claim, damage and expense whatsoever,
as incurred, to the extent of the aggregate amount paid in settlement of any
litigation, or any investigation or proceeding by any governmental agency or
body, commenced or threatened, or of any claim whatsoever based upon any such
untrue statement or omission, or any such alleged untrue statement or omission;
provided, however that (subject to Section 6(d) below) any such settlement is
effected with the written consent of the Issuer; and

 

(iii) against any and all expense whatsoever, as incurred (including the fees
and disbursements of counsel chosen by any indemnified party), reasonably
incurred in investigating, preparing or defending against any litigation, or any
investigation or proceeding by any governmental agency or body, commenced or
threatened, or any claim whatsoever based upon any such untrue statement or
omission, or any such alleged untrue statement or omission, to the extent that
any such expense is not paid under subparagraph (i) or (ii) above; provided,
however, that this indemnity agreement shall not apply to any loss, liability,
claim, damage or expense to the extent arising out of any untrue statement or
omission or alleged untrue statement or omission made in reliance upon and in
conformity with written information furnished to the Issuer by the Initial
Purchasers, such Holder or such Underwriter expressly for use in a Shelf
Registration Statement (or any amendment thereto) or any Prospectus (or any
amendment or supplement thereto).

 

(b) Each Holder whose securities are included in a Shelf Registration Statement,
severally but not jointly, agrees to indemnify and hold harmless the Issuer, the
Initial Purchasers, each Underwriter and the other selling Holders and each
Person, if any, who controls the Issuer, the Initial Purchasers, any Underwriter
or any other selling Holder within the meaning of Section 15 of the Securities
Act or Section 20 of the Exchange Act, against any and all loss, liability,
claim, damage and expense described in the indemnity contained in Section 6(a)
hereof, as incurred, but only with respect to untrue statements or omissions, or
alleged untrue statements or omissions, made in such Shelf Registration
Statement (or any amendment thereto) or any Prospectus (or any amendment or
supplement thereto) in reliance upon and in conformity with written information
with respect to such Holder furnished to the Issuer by such Holder expressly for
use in such Shelf Registration Statement (or any amendment thereto) or such
Prospectus (or any amendment or supplement thereto); provided, however, that no
such Holder shall be liable for any claims hereunder in excess of the amount of
net proceeds received by such Holder from the sale of Transfer Restricted
Securities pursuant to such Shelf Registration Statement.

 

14



--------------------------------------------------------------------------------

(c) Each indemnified party shall give notice as promptly as reasonably
practicable to each indemnifying party of any action or proceeding commenced
against it in respect of which indemnity may be sought hereunder, but failure to
so notify an indemnifying party shall not relieve such indemnifying party from
any liability hereunder to the extent it is not materially prejudiced as a
result thereof and in any event shall not relieve it from any liability which it
may have otherwise than on account of this indemnity agreement. An indemnifying
party may participate at its own expense in the defense of such action;
provided, however, that counsel to the indemnifying party shall not (except with
the consent of the indemnified party) also be counsel to the indemnified party.
In no event shall the indemnifying party or parties be liable for the fees and
expenses of more than one counsel (in addition to any local counsel) separate
from their own counsel for all indemnified parties in connection with any one
action or separate but similar or related actions in the same jurisdiction
arising out of the same general allegations or circumstances. No indemnifying
party shall, without the prior written consent of the indemnified parties,
settle or compromise or consent to the entry of any judgment with respect to any
litigation, or any investigation or proceeding by any governmental agency or
body, commenced or threatened, or any claim whatsoever in respect of which
indemnification or contribution could be sought under this Section 6 (whether or
not the indemnified parties are actual or potential parties thereto), unless
such settlement, compromise or consent (i) includes an unconditional release of
each indemnified party from all liability arising out of such litigation,
investigation, proceeding or claim and (ii) does not include a statement as to
or an admission of fault, culpability or a failure to act by or on behalf of any
indemnified party.

 

(d) If at any time an indemnified party shall have requested an indemnifying
party to reimburse the indemnified party for fees and expenses of counsel, such
indemnifying party agrees that it shall be liable for any settlement of the
nature contemplated by Section 6(a)(ii) effected without its written consent if
(i) such settlement is entered into more than 45 days after receipt by such
indemnifying party of the aforesaid request, (ii) such indemnifying party shall
have received notice of the terms of such settlement at least 30 days prior to
such settlement being entered into and (iii) such indemnifying party shall not
have reimbursed such indemnified party in accordance with such request prior to
the date of such settlement; provided, however, that an indemnifying party shall
not be liable for any such settlement if such indemnifying party (1) reimburses
such indemnified party in accordance with such request for the amount of such
fees and expenses of such counsel as the indemnifying party believes in good
faith to be reasonable and (2) provides written notice to the indemnified party
and the indemnifying party disputes in good faith the reasonable ness of the
unpaid balance of such fees and expenses.

 

(e) If the indemnification provided for in this Section 6 is for any reason
unavailable to or insufficient to hold harmless an indemnified party in respect
of any losses, liabilities, claims, damages or expenses referred to therein,
then each indemnifying party shall contribute to the aggregate amount of such
losses, liabilities, claims, damages and expenses incurred by such indemnified
party, as incurred, (i) in such proportion as is appropriate to reflect the
relative benefits received by the Issuer from the offering and sale of the
Transfer Restricted Securities on the one hand and a Holder with respect to the
sale by the Holder of the Transfer Restricted Securities on the other hand; or
(ii) if the allocation provided by clause (i) is not permitted by applicable
law, in such proportion as is appropriate to reflect not only the relative
benefits referred to in

 

15



--------------------------------------------------------------------------------

clause (i) but also the relative fault of the indemnifying party or parties on
the one hand and the indemnified party or parties on the other hand in
connection with the statements or omissions which resulted in such losses,
liabilities, claims, damages or expenses, as well as any other relevant
equitable considerations.

 

The relative benefits received by the Issuer on the one hand and a Holder on the
other hand with respect to such offering and such sale shall be deemed to be in
the same proportion as the total net proceeds from the offering of the
Debentures purchased under the Purchase Agreement (before deducting expenses)
received by the Issuer, as set forth in the Offering Memorandum dated June 13,
2003 relating to the Debentures on the one hand bear to the total net proceeds
received by such Holder with respect to its sale of Transfer Restricted
Securities on the other. The relative fault of the indemnifying party or parties
on the one hand and the indemnified party or parties on the other hand shall be
determined by reference to, among other things, whether any such untrue or
alleged untrue statement of a material fact or omission or alleged omission to
state a material fact relates to information supplied by the indemnifying party
or parties on the one hand or the indemnified party or parties on the other hand
and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission.

 

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 6 were determined by pro rata allocation or by any
other method of allocation which does not take account of the equitable
considerations referred to above in this Section 6. The aggregate amount of
losses, liabilities, claims, damages and expenses incurred by an indemnified
party and referred to above in this Section 6 shall be deemed to include any
legal or other expenses reasonably incurred by such indemnified party in
investigating, preparing or defending against any litigation, or any
investigation or proceeding by any governmental agency or body, commenced or
threatened, or any claim whatsoever based upon any such untrue or alleged untrue
statement or omission or alleged omission.

 

Notwithstanding the provisions of this Section 6, no Holder shall be required to
contribute any amount in excess of the amount by which the total price at which
the Transfer Restricted Securities purchased by it were resold exceeds the
amount of any damages which such Holder has otherwise been required to pay by
reason of any untrue or alleged untrue statement or omission or alleged
omission. The Holders’ obligations to contribute as provided in this Section
6(e) are several and not joint. No Person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any Person who was not guilty of such fraudulent
misrepresentation.

 

For purposes of this Section 6, each Person, if any, who controls an Initial
Purchaser, a Holder or an Underwriter within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act shall have the same rights to
contribution as such Initial Purchaser, such Holder or such Underwriter, and
each director of the Issuer, and each Person, if any, who controls the Issuer
within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act shall have the same rights to contribution as the Issuer.

 

7. Rule 144A. In the event the Issuer is not subject to Section 13 or 15(d) of
the Exchange Act, the Issuer hereby agrees with each Holder, for so long as any
Transfer Re-

 

16



--------------------------------------------------------------------------------

stricted Securities remain outstanding, to make available to any Holder or
beneficial owner of Transfer Restricted Securities in connection with any sale
thereof and any prospective purchaser of such Transfer Restricted Securities
from such Holder or beneficial owner, the information required by Rule
144A(d)(4) under the Securities Act in order to permit resales of such Transfer
Restricted Securities pursuant to Rule 144A.

 

8. Participation in Underwritten Registrations. No Holder may participate in any
Underwritten Registration hereunder unless such Holder:

 

(i) agrees to sell such Holder’s Transfer Restricted Securities on the basis
provided in any underwriting arrangements approved by the Persons entitled
hereunder to approve such arrangements, and

 

(ii) completes and executes all reasonable questionnaires, powers of attorney,
indemnities, underwriting agreements, lock-up letters and other documents
required under the terms of such underwriting arrangements.

 

9. Selection of Underwriters. The Holders of Transfer Restricted Securities
covered by the Shelf Registration Statement who desire to do so may sell such
Transfer Restricted Securities in an Underwritten Offering. In any such
Underwritten Offering, the investment banker or investment bankers and manager
or managers that will administer the offering will be selected by a Majority of
Holders whose Transfer Restricted Securities are included in such offering;
provided, that such investment bankers and managers must be reasonably
satisfactory to the Issuer.

 

10. Miscellaneous.

 

(a) Remedies. The Issuer acknowledges and agrees that any failure by the Issuer
to comply with its obligations under Section 2 hereof may result in material
irreparable injury to the Initial Purchasers or the Holders for which there is
no adequate remedy at law, that it will not be possible to measure damages for
such injuries precisely and that, in the event of any such failure, the Initial
Purchasers or any Holder may obtain such relief as may be required to
specifically enforce the Issuer’s obligations under Section 2 hereof. The Issuer
further agrees to waive the defense in any action for specific performance that
a remedy at law would be adequate.

 

(b) Adjustments Affecting Transfer Restricted Securities. The Issuer shall not,
directly or indirectly, take any action with respect to the Transfer Restricted
Securities as a class that would adversely affect the ability of the Holders to
include such Transfer Restricted Securities in a registration undertaken
pursuant to this Agreement.

 

(c) No Inconsistent Agreements. The Issuer will not, on or after the date of
this Agreement, enter into any agreement with respect to its securities that is
inconsistent with the rights granted to the Holders in this Agreement or
otherwise conflicts with the provisions hereof. In addition, the Issuer shall
not, on or after the date hereof, grant to any of its security holders (other
than the holders of Transfer Restricted Securities in such capacity) the right
to include any of its securities in the Shelf Registration Statement provided
for in this Agreement

 

17



--------------------------------------------------------------------------------

other than the Transfer Restricted Securities. Except as disclosed in the
Offering Memorandum dated June 13, 2003 relating to the Debentures, the Issuer
has not previously entered into any agreement (which has not expired or been
terminated) granting any registration rights with respect to its securities to
any Person which rights conflict with the provisions hereof.

 

(d) Amendments and Waivers. This Agreement may not be amended, modified or
supplemented, and waivers or consents to or departures from the provisions
hereof may not be given, unless the Issuer has obtained the written consent of a
Majority of Holders.

 

(e) Notices. All notices and other communications provided for or permitted
hereunder shall be made in writing by hand-delivery, first-class mail
(registered or certified, return receipt requested), telex, telecopier, or air
courier guaranteeing overnight delivery:

 

(i) if to a Holder, at the address set forth on the records of the registrar
under the Indenture or the transfer agent of the Common Stock, as the case may
be; and

 

(ii) if to the Issuer:

 

CV Therapeutics, Inc.

3172 Porter Drive

Palo Alto, California 94304

Attention: Tricia Borga Suvari

 

With a copy (which shall not constitute notice) to:

 

Latham & Watkins LLP.

135 Commonwealth Drive

Menlo Park, California 94025

Attention: Alan C. Mendelson, Esq.

 

All such notices and communications shall be deemed to have been duly given: at
the time delivered by hand, if personally delivered; five Business Days after
being deposited in the mail, postage prepaid, if mailed; when answered back, if
telexed; when receipt acknowledged, if telecopied; and on the next Business Day,
if timely delivered to an air courier guaranteeing overnight delivery.

 

(f) Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and assigns of each of the parties, including
without limitation and without the need for an express assignment, subsequent
Holders of Transfer Restricted Securities; provided, however, that (i) this
Agreement shall not inure to the benefit of or be binding upon a successor or
assign of a Holder unless and to the extent such successor or assign acquired
Transfer Restricted Securities from such Holder and (ii) nothing contained
herein shall be deemed to permit any assignment, transfer or other disposition
of Transfer Restricted Securities in violation of the terms of the Purchase
Agreement or the Indenture. If any transferee of any Holder shall acquire
Transfer Restricted Securities, in any manner, whether by operation of law or
otherwise, such Transfer Restricted Securities shall be held subject to all of
the terms of this Agreement, and by taking and holding such Transfer Restricted
Securities such person shall be

 

18



--------------------------------------------------------------------------------

conclusively deemed to have agreed to be bound by and to perform all of the
terms and provisions of this Agreement.

 

(g) Counterparts. This Agreement may be executed in any number of counterparts
and by the parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

 

(h) Securities Held by the Issuer or Their Affiliates. Whenever the consent or
approval of Holders of a specified percentage of Transfer Restricted Securities
is required hereunder, Transfer Restricted Securities held by the Issuer or its
“affiliates” (as such term is defined in Rule 405 under the Securities Act)
shall not be counted in determining whether such consent or approval was given
by the Holders of such required percentage.

 

(i) Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

 

(j) Governing Law. This Agreement shall be governed by, and construed in
accordance with, the law of the State of New York.

 

(k) Severability. If any one or more of the provisions contained herein, or the
application thereof in any circumstance, is held invalid, illegal or
unenforceable, the validity, legality and enforceability of any such provision
in every other respect and of the remaining provisions contained herein shall
not be affected or impaired thereby.

 

(l) Entire Agreement. This Agreement is intended by the parties as a final
expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein
with respect to the registration rights granted by the Issuer with respect to
the Transfer Restricted Securities. This Agreement supersedes all prior
agreements and understandings between the parties with respect to such subject
matter.

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

CV THERAPEUTICS, INC.

By:

 

/s/    LOUIS G. LANGE, M.D., PH.D.

--------------------------------------------------------------------------------

   

Name:

 

Louis G. Lange, M.D., Ph.D.

   

Title:

 

Chairman and Chief Executive Officer

 

20



--------------------------------------------------------------------------------

Accepted as of the date

first set forth above:

CITIGROUP GLOBAL MARKETS INC.

CIBC WORLD MARKETS CORP.

DEUTSCHE BANK SECURITIES INC.

FIRST ALBANY CORPORATION

NEEDHAM & COMPANY, INC.

SG COWEN SECURITIES CORPORATION

By:

 

CITIGROUP GLOBAL MARKETS INC.

By:

 

/s/    MARK SIMON

--------------------------------------------------------------------------------

   

Name: Mark Simon

   

Title: Managing Director

   

Acting on behalf of itself and the other Initial

Purchasers

 

 

21



--------------------------------------------------------------------------------

Exhibit A

 

CV THERAPEUTICS, INC.

 

INSTRUCTION TO DTC PARTICIPANTS

 

[            ], 2003

 

URGENT - IMMEDIATE ATTENTION REQUESTED

 

DEADLINE FOR RESPONSE: [            ], 2003

 

The Depository Trust Company (“DTC”) has identified you as a DTC Participant
through which beneficial interests in the CV Therapeutics, Inc. (the “Issuer”)
2.0% Senior Subordinated Convertible Debentures due May 16, 2023 (the
“Securities”) are held.

 

The Issuer is in the process of registering the Securities under the Securities
Act of 1933, as amended, for resale by the beneficial owners thereof. In order
to have their Securities included in the registration statement, beneficial
owners must complete and return the enclosed Notice of Registration Statement
and Selling Securityholder Questionnaire.

 

It is important that beneficial owners of the Securities receive a copy of the
enclosed materials as soon as possible as their rights to have the Securities
included in the registration statement depend upon their returning the Notice
and Questionnaire by [            ], 2003. Please forward a copy of the enclosed
documents to each beneficial owner that holds interests in the Securities
through you. If you require more copies of the enclosed materials or have any
questions pertaining to this matter, please contact Tricia Borga Suvari, CV
Therapeutics, Inc., 3172 Porter Drive, Palo Alto, CA 94304.



--------------------------------------------------------------------------------

CV THERAPEUTICS, INC.

 

Notice of Registration Statement

 

and

 

Selling Securityholder Questionnaire

 

[            ], 2003

 

Reference is hereby made to the Registration Rights Agreement, dated as of June
18, 2003 (the “Registration Rights Agreement”) between CV Therapeutics, Inc.
(the “Issuer”) and Citigroup Global Markets Inc., CIBC World Markets Corp.,
Deutsche Bank Securities Inc., First Albany Corporation, Needham & Company, Inc.
and SG Cowen Securities Corporation. Pursuant to the Registration Rights
Agreement, the Issuer plans to file with the United States Securities and
Exchange Commission (the “Commission”) a registration statement on Form S-3 (the
“Shelf Registration Statement”) for the registration and resale under Rule 415
of the Securities Act of 1933, as amended (the “Securities Act”), of the
Issuer’s 2.0% Senior Subordinated Convertible Debentures due May 16, 2023 (the
“Securities”) and the shares of common stock, par value $.001 per share (the
“Shares”), issuable upon conversion thereof. A copy of the Registration Rights
Agreement is attached hereto. All capitalized terms not otherwise defined herein
shall have the meanings ascribed thereto in the Registration Rights Agreement.

 

Each beneficial owner of Registrable Securities (as defined below) is entitled
to have the Registrable Securities beneficially owned by it included in the
Shelf Registration Statement. In order to have Registrable Securities included
in the Shelf Registration Statement, this Notice of Registration Statement and
Selling Securityholder Questionnaire (“Notice and Questionnaire”) must be
completed, executed and delivered to the Issuer’s counsel at the address set
forth herein for receipt ON OR BEFORE [            ], 2003. Beneficial owners of
Registrable Securities who do not complete, execute and return this Notice and
Questionnaire by such date (i) will not be named as selling securityholders in
the Shelf Registration Statement and (ii) may not use the Prospectus forming a
part thereof for resales of Registrable Securities.

 

Certain legal consequences arise from being named as a selling securityholder in
the Shelf Registration Statement and related Prospectus. Accordingly, holders
and beneficial owners of Registrable Securities are advised to consult their own
securities law counsel



--------------------------------------------------------------------------------

regarding the consequences of being named or not being named as a selling
securityholder in the Shelf Registration Statement and related Prospectus.

 

The term “Registrable Securities” is defined as all or any portion of the
Securities issued from time to time under the Indenture in registered form and
the Shares issuable upon conversion of such Securities; provided, however, that
a security ceases to be a Registrable Security when it is no longer a Transfer
Restricted Security.

 

The term “Transfer Restricted Security” is defined in the Registration Rights
Agreement to mean each Debenture and each share of Common Stock issued upon
conversion of Debentures until the earlier of:

 

(i) the date on which such Debenture or such share of Common Stock issued upon
conversion has been effectively registered under the Securities Act and disposed
of in accordance with the Shelf Registration Statement;

 

(ii) the date on which such Debenture or such share of Common Stock issued upon
conversion is transferred in compliance with Rule 144 under the Securities Act
or may be sold or transferred pursuant to Rule 144(k) under the Securities Act
(or any other similar provision then in force); or

 

(iii) the date on which such Debenture or such share of Common Stock issued upon
conversion ceases to be outstanding (whether as a result of redemption,
repurchase and cancellation, conversion or otherwise).

 

ELECTION

 

The undersigned holder (the “Selling Securityholder”) of Registrable Securities
hereby elects to include in the Shelf Registration Statement the Registrable
Securities beneficially owned by it and listed below in Item (3). The
undersigned, by signing and returning this Notice and Questionnaire, agrees to
be bound with respect to such Registrable Securities by the terms and conditions
of this Notice and Questionnaire and the Registration Rights Agreement,
including, without limitation, Section 6 of the Registration Rights Agreement,
as if the undersigned Selling Securityholder were an original party thereto.

 

Upon any sale of Registrable Securities pursuant to the Shelf Registration
Statement, the Selling Securityholder will be required to deliver to the Issuer
and Trustee the Notice of Transfer set forth as Exhibit B to the Registration
Rights Agreement.

 

The Selling Securityholder hereby provides the following information to the
Issuer and represents and warrants that such information is accurate and
complete:

 

24



--------------------------------------------------------------------------------

QUESTIONNAIRE

 

(1)

   (a)   Full Legal Name of Selling Securityholder:         

--------------------------------------------------------------------------------

     (b)   Full Legal Name of Registered Holder (if not the same as in (a)
above) of Registrable Securities Listed in Item (3) below:         

--------------------------------------------------------------------------------

     (c)   Full Legal Name of DTC Participant (if applicable and if not the same
as (b) above) Through Which Registrable Securities Listed in Item (3) below are
Held:         

--------------------------------------------------------------------------------

(2)

       Address for Notices to Selling Securityholder:              

--------------------------------------------------------------------------------

             

--------------------------------------------------------------------------------

             

--------------------------------------------------------------------------------

         Telephone:   

--------------------------------------------------------------------------------

         Fax:   

--------------------------------------------------------------------------------

         Contact Person:   

--------------------------------------------------------------------------------

(3)

       Beneficial Ownership of Securities:          Except as set forth below in
this Item (3), the undersigned does not beneficially own any Securities or
Shares issued upon conversion of any Securities.      (a)   Principal amount at
maturity of Registrable Securities beneficially owned:         

--------------------------------------------------------------------------------

         CUSIP No(s). of such Registrable Securities:         

--------------------------------------------------------------------------------

         Number of Shares (if any) issued upon conversion of such Registrable
Securities:         

--------------------------------------------------------------------------------

     (b)   Principal amount at maturity of Securities other than Registrable
Securities beneficially owned:         

--------------------------------------------------------------------------------

        

CUSIP No(s). of such other Securities:                           
                                        
                                                                              

         Number of Shares (if any) issued upon conversion of such other
Securities:



--------------------------------------------------------------------------------

        

--------------------------------------------------------------------------------

     (c)   Principal amount at maturity of Registrable Securities which the
undersigned wishes to be included in the Shelf Registration Statement:         

--------------------------------------------------------------------------------

         CUSIP No(s). of such Registrable Securities to be included in the Shelf
Registration Statement:         

--------------------------------------------------------------------------------

         Number of Shares (if any) issued upon conversion of Registrable
Securities which are to be included in the Shelf Registration Statement:       
 

--------------------------------------------------------------------------------

(4)

       Beneficial Ownership of Other Securities of the Issuer:          Except
as set forth in this Item (4), the undersigned Selling Securityholder is not the
beneficial or registered owner of any Shares or any other securities of the
Issuer, other than the Securities and Shares listed above in Item (3).         
State any exceptions here:

(5)

       Relationships with the Issuer:          Except as set forth below,
neither the Selling Securityholder nor any of its affiliates, officers,
directors or principal equity holders (5% or more) has held any position or
office or has had any other material relationship with the Issuer (or its
predecessors or affiliates) during the past three years.          State any
exceptions here:

(6)

       Plan of Distribution:          Except as set forth below, the undersigned
Selling Securityholder intends to distribute the Registrable Securities listed
above in Item (3) only as follows (if at all): Such Registrable Securities may
be sold from time to time directly by the undersigned Selling Securityholder or,
alternatively, through underwriters, broker-dealers or agents. Such Registrable
Securities may be sold in one or more transactions at fixed prices, at
prevailing market prices at the time of sale, at varying prices determined at
the time of sale, or at negotiated prices. Such sales may be effected in
transactions (which may involve crosses or block transactions) (i) on any
national securities exchange or quotation service on which the Registered
Securities

 

2



--------------------------------------------------------------------------------

         

may be listed or quoted at the time of sale, (ii) in the over-the-counter
market, (iii) in transactions otherwise than on such exchanges or services or in
the over-the-counter market, or (iv) through the writing of options. In
connection with sales of the Registrable Securities in the course of hedging the
positions they assume. The Selling Securityholder may also sell Registrable
Securities short and deliver Registrable Securities to close out such short
positions, or loan or pledge Registrable Securities to broker-dealers that in
turn may sell such securities.

         

State any exceptions here:

 

Note: In no event may such method(s) of distribution take the form of an
underwritten offering of the Registrable Securities without the prior agreement
of the Issuer.

 

By signing below, the Selling Securityholder acknowledges that it understands
its obligation to comply, and agrees that it will comply, with the provisions of
the Exchange Act and the rules to regulations thereunder, particularly
Regulation M.

 

In the event that the Selling Securityholder transfers all or any portion of the
Registrable Securities listed in Item (3) above after the date on which such
information is provided to the Issuer, the Selling Securityholder agrees to
notify in writing the Issuer and any transferee(s) at the time of the transfer
of its rights and obligations under this Notice and Questionnaire and the
Registration Rights Agreement.

 

By signing below, the Selling Securityholder consents to the disclosure of the
information contained herein in its answers to Items (1) through (6) above and
the inclusion of such information in the Shelf Registration Statement and
related Prospectus. The Selling Securityholder understands that such information
will be relied upon by the Issuer in connection with the preparation of the
Shelf Registration Statement and related Prospectus.

 

In accordance with the Selling Securityholder’s obligation under Section 2(b) of
the Registration Rights Agreement to provide such information as may be required
by law for inclusion in the Shelf Registration Statement, the Selling
Securityholder agrees to promptly notify the Issuer in writing of any
inaccuracies or changes in the information provided herein which may occur
subsequent to the date hereof at any time while the Shelf Registration Statement
remains in effect. All notices hereunder and pursuant to the Registration Rights
Agreement shall be made in writing, by hand-delivery, first class mail, or air
courier guaranteeing overnight delivery as follows:

 

3



--------------------------------------------------------------------------------

To the Issuer:

 

CV Therapeutics, Inc.

3172 Porter Drive

Palo Alto, California 94304

Telephone: (650) 384-8500

Facsimile: (650) 858-0388

Attention: Tricia Borga Suvari

 

With a copy (which shall not constitute notice) to:

 

Latham & Watkins LLP

135 Commonwealth Drive

Menlo Park, California 94025

Telephone: (650) 463-4693

Facsimile: (650) 463-2600

Attention: Alan C. Mendelson, Esq.

 

Once this Notice and Questionnaire is executed by the Selling Securityholder and
received by the Issuer’s counsel, the terms of this Notice and Questionnaire,
and the representations and warranties contained herein, shall be binding on,
shall inure to the benefit of and shall be enforceable by the respective
successors, heirs, personal representatives, and assigns of the Issuer and the
Selling Securityholder (with respect to the Registrable Securities beneficially
owned by such Selling Securityholder and listed in Item (3) above). This
Agreement shall be governed in all respects by the laws of the State of New
York.

 

IN WITNESS WHEREOF, the undersigned, by authority duly given, has caused this
Notice and Questionnaire to be executed and delivered either in person or by its
duly authorized agent.

 

Dated:                                 

 

   

--------------------------------------------------------------------------------

   

Selling Securityholder

         (Print/type full legal name of beneficial owner of Registrable
Securities)

 

By:

 

 

--------------------------------------------------------------------------------

   

Name:

   

Title:

 

PLEASE RETURN THE COMPLETED AND EXECUTED NOTICE AND QUESTIONNAIRE FOR RECEIPT ON
OR BEFORE [            ], 2003 TO THE ISSUER’S COUNSEL AT:

 

4



--------------------------------------------------------------------------------

Latham & Watkins LLP

135 Commonwealth Drive

Menlo Park, California 94025

Telephone: (650) 463-4693

Facsimile: (650) 463-2600

Attention: Alan C. Mendelson, Esq.

 

 

5



--------------------------------------------------------------------------------

Exhibit B

 

NOTICE OF TRANSFER PURSUANT TO REGISTRATION STATEMENT

 

Wells Fargo Bank Minnesota, N.A.

Sixth & Marquette

MAC N9303 120

Minneapolis, Minnesota 55479

Attention: [Corporate Trust Services]

 

Re:

 

CV Therapeutics, Inc.

2.0% Senior Subordinated Convertible Debentures

due May 16, 2023 (the “Debentures”)

 

Dear Sirs:

 

Please be advised that                                      has transferred $
             aggregate principal amount at maturity (subject to upward
adjustment in the event of an upward interest adjustment) of the
above-referenced Debentures pursuant to an effective Registration Statement on
Form [            ] (File No. 333-            ) filed by the Issuer.

 

We hereby certify that the prospectus delivery requirements, if any, of the
Security Act of 1933, as amended, have been satisfied and that the above-named
beneficial owner of the Debentures is named as a “Selling Holder” in the
Prospectus dated                                  , or in supplements thereto,
and that the aggregate principal amount of the Debentures transferred are the
Debentures listed in such Prospectus opposite such owner’s name.

 

   

Very truly yours,

   

--------------------------------------------------------------------------------

   

(Name)

By:

 

 

--------------------------------------------------------------------------------

   

(Authorized Signature)